J-A08036-18


    NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

     COMMONWEALTH OF PENNSYLVANIA,             : IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                    Appellee                   :
                                               :
                        v.                     :
                                               :
     DARRYL SEALS,                             :
                                               :
                    Appellant                  : No. 2819 EDA 2016


              Appeal from the Judgment of Sentence April 15, 2016
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0003047-2013,
               CP-51-CR-0003049-2013, CP-51-CR-0003051-2013

BEFORE:       PANELLA, LAZARUS, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                          FILED APRIL 30, 2018

        Darryl Seals (Appellant) appeals from the April 15, 2016 judgment of

sentence of an aggregate term of 45 to 90 years of incarceration, imposed

after a jury found him guilty of attempted murder, two counts of conspiracy

to commit murder, and three counts of aggravated assault.1 Upon review, we

affirm.

        Appellant’s convictions arose from an incident that occurred in the Gold

Coast Lounge in Philadelphia, Pennsylvania. On December 30, 2012, Shaquille

Jones (Shaquille) was acting as a DJ for a family event there. An altercation

occurred around 2:00 a.m. involving the family, along with two men and two


____________________________________________


1   The trial court also found Appellant guilty of several firearms violations.


*Retired Senior Judge assigned to the Superior Court.
J-A08036-18


women. Those four individuals eventually left the location. Subsequently,

Shaquille went to the downstairs of the bar to talk to his family, and the two

men involved in the previous altercation came back into the bar through a

backdoor. One of the men shot Shaquille in the leg then attempted to shoot

Shaquille while he was down, but the gun did not fire that second time.

Victims, Robert Edwards and Aaron Douglas, were also shot during this

altercation.

       Video of this shooting, eventually obtained by police from Florence

Furman [Furman], a co-owner of the Gold Coast Lounge, was released to the

media in January of 2013. Appellant and co-defendant, Paul Holloway, were

identified as the shooters. Both were arrested and charged with numerous

offenses, including attempted murder and conspiracy to commit murder, in

connection with these shootings.2

       Jury selection commenced against Appellant on January 26, 2016, and

on February 2, 2016, the jury returned its verdict. Specifically, the jury found

Appellant guilty of attempted murder of Shaquille, but acquitted Appellant of

attempted murder of the other victims. Appellant was also found guilty of two

counts each of conspiracy to commit murder and aggravated assault as to all

three victims, as well as several firearms violations.      On April 15, 2016,



____________________________________________


2 On July 7, 2015, Holloway entered into a negotiated guilty plea to, inter alia,
three counts of aggravated assault, and was sentenced to an aggregate term
of eight to 20 years of incarceration.

                                           -2-
J-A08036-18


Appellant was sentenced as indicated above. Appellant timely filed a post-

sentence motion, which was denied by operation of law. Appellant timely filed

a notice of appeal, and both Appellant and the trial court complied with

Pa.R.A.P. 1925.

      On appeal, Appellant sets forth two issues for our review.

      [1.] Did the trial court abuse its discretion in allowing the
      Commonwealth to present the incriminatory statement of absent
      witness Florence Furman?

      [2.] Did the trial court err in refusing to inquire of jurors when one
      juror was using Google to determine the definition of criminal
      conspiracy?

Appellant’s Brief at 3.

      We consider first Appellant’s argument that the trial court erred in

admitting a statement by Furman. Appellant’s Brief at 7-14. On January 7,

2013, Furman identified Appellant from the video she provided to police. She

authored a statement to Detective James Horn saying that Appellant was one

of the shooters, and she recognized him specifically because Appellant is the

father of her daughter’s child.

      On January 28, 2016, the Commonwealth filed a motion to admit the

prior statement of Furman pursuant to Pa.R.E. 804(b)(6). That rule provides

an exception to the hearsay rule where a statement is offered against a party

“that wrongfully caused … the declarant’s unavailability as a witness, and did

so   intending   that     result.”   Pa.R.E.   804(b)(6).   In   the   motion,   the

Commonwealth averred that the Office of the District Attorney, through an


                                          -3-
J-A08036-18


elder victim advocate, Catherine Khuu, attempted to keep in touch with

Furman3 and assist with getting her to come to court. On January 21, 2016,

Furman informed Khuu that her husband had died and she was moving

immediately to North Carolina, prior to the January 26, 2016 trial. Between

January 22 and January 25, 2016, Furman left several additional messages

for Khuu, which indicated she was wavering on her decision not to attend trial.

Specifically, in one of those messages, Khuu overheard Furman speaking to

someone in the background, stating: “I called the lady at the DA’s Office like

you told me to and I told her that I will be in court, but I’m going to do like

you said and I’m going to go to my sister’s house or someone else’s house

instead so if or when they come here to find me, they won’t find me.”

Commonwealth’s Motion, 1/28/2016, at 3.

        In the meantime, on January 24, 2016, Appellant, from jail, called

Furman’s daughter, who is the mother of his child, and inquired as to whether

everything was “in order.” Id. The daughter responded, “everything’s good.”

Id. Officers could not find any record of the death of Furman’s husband, and

they attempted to locate Furman at addresses with which she was associated.

Being unable to locate Furman, the trial court issued a bench warrant on

January 26, 2016.4       Furman did not appear for trial, and the Commonwealth


____________________________________________


3   Furman was approximately 70 years old at the time.

4In another recorded phone call, Appellant called his mother, and during that
conversation indicated he was aware of the bench warrant. Id. at 4.

                                           -4-
J-A08036-18


filed the aforementioned motion to admit Furman’s prior statement to police.

The trial court granted the motion, and Furman’s statements were read to the

jury during trial. On appeal, Appellant argues that this was error.

       In considering this issue, we first observe that the record does not reveal

any place where Appellant objected to this testimony. Appellant did not file a

response to the Commonwealth’s motion. Moreover, Appellant has not cited

to any portion of the transcript where he objected on the record to the

admission of Furman’s statement.5 Additionally, our review of the transcripts

reveals that during trial Appellant did not object to the testimony of Khuu or

Detective Horn at any point. N.T., 1/28/2016, at 15-32, 82-84.              It is well

settled that “[i]ssues not raised in the lower court are waived and cannot be

raised   for   the   first   time   on    appeal.”   Pa.R.A.P.   302(a);   see     also

Commonwealth v. Willis, 552 A.2d 682, 690 (Pa. Super. 1988) (“It is

axiomatic that only issues raised by specific objection in the trial court may

be addressed on appeal.”). While it is evident from Appellant’s brief on appeal

that Appellant did not want this statement to be admitted, any argument

regarding this motion must not have taken place on the record.

       It is black letter law in this jurisdiction that an appellate court
       cannot consider anything which is not part of the record in the
       case. It is also well-settled in this jurisdiction that it is Appellant’s
       responsibility to supply this Court with a complete record for
       purposes of review. A failure by [A]ppellant to insure that the
       original record certified for appeal contains sufficient information
____________________________________________


5 In addition, neither the Commonwealth nor the trial court reference an
objection.

                                           -5-
J-A08036-18


      to conduct a proper review constitutes waiver of the issue sought
      to be examined.

Commonwealth v. Martz, 926 A.2d 514, 524–25 (Pa. Super. 2007) (internal

citation and quotation marks omitted). Accordingly, we must conclude that

this issue is waived.

      However, even if Appellant had not waived this issue, he would not be

entitled to relief. “The admission of evidence is a matter vested within the

sound discretion of the trial court, and such a decision shall be reversed only

upon a showing that the trial court abused its discretion.” Commonwealth

v. Antidormi, 84 A.3d 736, 749 (Pa. Super. 2014). “An abuse of discretion

is not merely an error of judgment, but is rather the overriding or

misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by

the evidence of record.” Id. “An abuse of discretion may result where the trial

court improperly weighed the probative value of evidence admitted against its

potential for prejudicing the defendant.” Id. at 750.

      According to Appellant, permitting the statement by Furman was highly

prejudicial, and the trial court erred in permitting its use where there was

insufficient evidence to establish that Appellant caused Furman’s unavailability

by his wrongdoing pursuant to the hearsay exception.

      However, in its opinion, it is clear that the trial court credited the

testimony of Khuu and concluded that Furman lied to Khuu about her reason

for not attending trial. The trial court pointed out that Furman was not able

                                       -6-
J-A08036-18


to be found at any address, and this was consistent with information obtained

from recorded phone conversations from Appellant.         Thus, the trial court

concluded it was reasonable to believe that Appellant had a hand in her

unavailability at trial. See Trial Court Opinion, 8/4/2017, at 8. In addition,

the trial court pointed to evidence produced by the Commonwealth that

Appellant attempted to bribe another witness not to testify.       Specifically,

Shaquille’s father testified that someone offered him money in exchange for

his not testifying at trial. N.T., 1/28/2016, at 48-58. Thus, the trial court

concluded that based upon this evidence, “it can be reasonably inferred that

[Appellant], through the use of agents, intentionally attempted to cause the

unavailability of witnesses, and in [] Furman’s case, was successful in doing

so.” Trial Court Opinion, 8/4/2017, at 9.    Based on the foregoing, even if

Appellant had preserved this issue, he would not be entitled to relief.

      Appellant next contends the trial court erred when it did not grant his

request to inquire further of jurors after the jurors asked the court several

questions while deliberating.   Instantly, during the course of deliberations,

some jurors made the trial court aware that other jurors “looked up the

definition of conspiracy.” N.T., 2/2/2016, at 3. Appellant asked the trial court

to question the jurors about this issue to determine whether they looked up

anything else. The trial court denied that request, and Appellant moved for a

mistrial, which was denied. In resolving the jurors’ questions, the trial court

stated the following.


                                     -7-
J-A08036-18


     The second question was, “Some of the jurors Googled the
     definition of conspiracy, is this allowed?” No.         I gave you
     instructions early on that you were not to do anything on your
     own, but I do not think it’s the type of error that in any way
     impacts the case. I did give you the charge on what conspiracy
     charge was and what you had to find if you were to find the
     defendant guilty of conspiracy, I did not believe looking up the
     definition is the type of error that should cause a mistrial or in any
     way impact our resolutions of the issues before us.

N.T., 2/2/2016, at 9-10.

     On appeal, Appellant argues that the failure to question the jurors is

reversible error under these circumstances in case the jurors “discussed this

information with the other jurors.” Appellant’s Brief at 16.        In addition,

Appellant was concerned about what other information those jurors may have

found. Id.

     In considering this issue, we bear in mind the following. “It is within the

discretion of the trial court to determine whether a defendant has been

prejudiced by misconduct or impropriety to the extent that a mistrial is

warranted.” Commonwealth v. Brown, 786 A.2d 961, 972 (Pa. 2001).

     An extraneous influence may compromise the impartiality and
     integrity of the jury, raising the specter of prejudice. The relevant
     inquiry is whether the extraneous influence caused a reasonable
     likelihood of prejudice. In making the reasonable likelihood of
     prejudice determination, the court must consider: (1) whether the
     extraneous influence relates to a central issue in the case or
     merely involves a collateral issue; (2) whether the extraneous
     influence provided the jury with information they did not have
     before them at trial; and (3) whether the extraneous influence
     was emotional or inflammatory in nature. The burden is on the
     party claiming prejudice.




                                     -8-
J-A08036-18


Commonwealth v. Sneed, 45 A.3d 1096, 1115 (Pa. 2012) (internal citations

and quotation marks omitted).

       Here, the trial court concluded that it was not permitted to question the

juror pursuant to the no impeachment rule.6 However, the trial court also

concluded that Appellant was not prejudiced because “the information was

available to the jurors during trial as the jury was properly instructed on the

various definitions, and the information was in no way inflammatory or

emotional in nature.” Trial Court Opinion, 8/4/2017, at 7.

       To the extent the trial court did not colloquy the jurors because it

believed it was not permitted to pursuant to the no impeachment rule, the

trial court was incorrect. An exception to the no impeachment rule, which is

applicable under these circumstances, provides that “[a] juror may testify

about whether: (A) prejudicial information not of record and beyond common

knowledge and experience was improperly brought to the jury’s attention; or

(B) an outside influence was improperly brought to bear on any juror.” Pa.R.E.

606(b). “Under the exception to the no impeachment rule, a juror may testify

only as to the existence of the outside influence, but not as to the effect this

outside influence may have had on deliberations. Under no circumstances may

jurors testify about their subjective reasoning processes.” Commonwealth


____________________________________________


6 This rule is codified in Pa.R.E. 606, which provides that “[a] juror is
incompetent to testify as to what occurred during deliberations.”
Commonwealth v. Szakal, 50 A.3d 210, 223 (Pa. Super. 2012).


                                           -9-
J-A08036-18


v. Messersmith, 860 A.2d 1078, 1085 (Pa. Super. 2004) (internal citation

and quotation marks omitted).

      Thus, the trial court could have inquired about what extraneous

information the juror or jurors may have obtained or overheard. What the

trial court could not do was ask what effect, if any, this information had on

deliberations. Despite this error, we agree with the trial court that Appellant

was not prejudiced.

      Based on the questions posed by the jurors in bringing this to the court’s

attention, it is evident the jurors were very forthcoming about any extraneous

information the jury may have had. Furthermore, we agree with the trial court

that even though the definition of a conspiracy was a central issue in this case,

Appellant has not set forth any argument that he could have possibly been

prejudiced by any definition of conspiracy that may have been obtained from

Google by one or more jurors. See Szakal, 50 A.3d at 224 (holding that

Szakal was not entitled to a new murder trial despite a juror’s admission that

his daughter researched definitions of murder because the information was

not inflammatory or emotional and did not provide the jury with information

it did not otherwise have); Commonwealth v. Nypaver, 69 A.3d 708, 719

(Pa. Super. 2013) (holding that Nypaver was not entitled to a new trial where

a juror later indicated in a newspaper interview that he used the wrong

definition of conspiracy when there was “no allegation that the trial court’s




                                     - 10 -
J-A08036-18


definition of conspiracy” provided in the jury instructions was incorrect).

Accordingly, we hold that Appellant is not entitled to a new trial on this basis.

      Appellant having presented no issue on appeal entitling him to relief, we

affirm his judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/30/18




                                     - 11 -